Citation Nr: 0924566	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-01 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of laser burns to the eyes, to include vision loss 
and refractive error.

2.  Entitlement to service connection for a skin disability, 
to include acne, skin tags, and ingrown hairs.

3.  Entitlement to service connection for porphyria cutanea 
tarda.  

4.  Entitlement to service connection for soft tissue 
carcinoma.


REPRESENTATION

Appellant represented by:	P. Michael Shanley, Attorney 
at Law



WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 
1981.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and February 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.

In April 2005, the Veteran provided testimony before a 
hearing officer at the RO.  A transcript of this hearing is 
of record.

The Veteran's appeal was previously before the Board in May 
2008 when the Board remanded the case for further action by 
the originating agency.  The requested case has been returned 
to the Board for further appellate action.


FINDINGS OF FACT

1.  A November 1999 unappealed Board decision denied 
entitlement to service connection for residuals of laser 
burns to the eyes.

2.  The evidence received since the November 1999 final Board 
decision is cumulative or redundant of the evidence 
previously of record and does not raise a reasonable 
possibility of substantiating the claim.

3.  Skin disability, to include acne, skin tags, and ingrown 
hairs, is not etiologically related to a disease or injury in 
service, including exposure to herbicides.  

4.  The Veteran does not have porphyria cutanea tarda.

5.  The Veteran does not have soft tissue carcinoma.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim seeking service connection for laser burns to the 
eyes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

2.  Skin disability, to include acne, skin tags, and ingrown 
hairs, was neither incurred in nor aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).

3.  Porphyria cutanea tarda was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§  1110, 1131; 38 
C.F.R. § 3.303.

4.  Soft tissue carcinoma was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§  1110, 1131; 38 
C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).
Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in February 2006, subsequent to the 
initial adjudication of the claims, the RO notified the 
Veteran of the evidence needed to substantiate his claims for 
service connection.  The letter also satisfied the second and 
third elements of the duty to notify by informing the Veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

The Court has held that, in claims to reopen, the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).


In an August 2008 letter, the Veteran was provided notice of 
the criteria necessary for reopening a previously denied 
claim.  In addition, he was informed of the reason for the 
prior denial of service connection.  VA has therefore 
substantially fulfilled its specific duties to notify with 
regard the Veteran's claim to reopen.  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the February 2009 SSOC.  Therefore, any timing deficiency has 
been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  

During his April 2005 hearing, the Veteran testified that he 
underwent treatment for soft tissue carcinoma at Yucca 
Hospital in Palm Springs, California, and at the 29 Palms 
military installation in June 1988.  In its May 2008 remand, 
the Board directed that the agency of original jurisdiction 
take the necessary steps to obtain medical records from these 
facilities.  A January 2009 response from the National 
Personnel Records Center (NPRC) indicates that no records 
were found showing treatment of the Veteran at 29 Palms in 
1988.  

While the Veteran provided a January 2009 medical release to 
allow VA to obtain treatment records from Yucca Hospital, he 
did not provide an address for the hospital and an internet 
search did not reveal a Yucca Hospital in Palm Springs, 
California.  In a January 2009 statement, the Veteran 
indicated that records from the this hospital were no longer 
available.  He was informed that the provided medical release 
was not sufficient in the February 2009 supplemental 
statement of the case and no further correspondence was 
received.  

VA is only required to seek pertinent records that are 
adequately identified and for which necessary releases are 
furnished.  38 U.S.C.A. § 5103A(b) (West 2002).

Based on the responses from the NPRC and the Veteran, the 
Board finds that additional treatment records are not 
available and any further efforts to retrieve such records 
would be futile.  VA has fulfilled its duty to assist the 
Veteran in locating all pertinent medical records.

While the Veteran has not been provided a VA examination in 
connection with his claim to reopen, as new and material 
evidence has not been submitted to reopen the claim, VA has 
no duty to obtain medical examination or opinion.  3 C.F.R. § 
3.159(c)(4)(iii) (2008).

The Veteran was provided a proper VA examination in February 
2009 in response to his claims for service connection

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

In a November 1999 decision the Board denied entitlement to 
service connection for residuals of laser burns to the eyes.  
The Board determined that the evidence of record, including 
service treatment records, an August 1997 VA eye examination 
report diagnosing vitreous floaters, and the Veteran's 
testimony at an April 1999 hearing, did not establish the 
presence of any current disability of the eyes resulting from 
a laser burn.  

The subsequently received evidence includes numerous records 
of post-service treatment at the Syracuse VA Medical Center 
(VAMC) including annual optometry examinations, as well as 
statements and testimony from the Veteran and his wife during 
an April 2005 hearing.  

The VAMC treatment records added to the record since the 
November 1999 denial of the Veteran's claim are not new and 
material evidence as they do not pertain to an unestablished 
element necessary for service connection, that is, the 
presence of a current disability.  Throughout the claims 
period, the Veteran has consistently demonstrated 20/20 
corrected visual acuity, and while he has been diagnosed with 
a refractive error, a refractive error of the eye is not a 
disease or injury within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.

The Board has considered the statements and testimony of the 
Veteran and his wife that he incurred corneal laser burns 
during service, but these statements are duplicative and 
cumulative of those of record at the time of the November 
1999 denial of the claim and do not constitute new and 
material evidence.  Accordingly, reopening of the claim is 
not in order.

Service Connection Claims

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). 

Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2008).  In 
addition, the United States Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Stefl v. Nicholson, 21 Vet App 120 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Skin Disability

The Veteran contends that he incurred a skin disability, to 
include acne, skin tags, and ingrown hairs, as a result of 
exposure to Agent Orange and dioxins during his active duty 
service.  Specifically, he contends that he assisted in 
spraying Agent Orange to clear vegetation during his active 
duty service in Germany, Alabama, and during both of his 
assignments to Korea.  In addition, the Veteran contends that 
he personally handled dioxin during the course of his duties 
as a repairman and supervisor with the HAWK missile launch 
system as dioxin was used as a coolant.  

Service treatment records are negative for evidence of a skin 
condition during active duty service.  At the examination for 
discharge in June 1981, the Veteran's skin was found to be 
normal.  

Service personnel records confirm that the Veteran served as 
a repairman on the HAWK missile launch system in Germany and 
during his first assignment to Korea from January 1973 to 
February 1974.  The Veteran's duties, according to a portion 
of the career management field description guide submitted by 
the Veteran, included the assembly, testing, and general 
support maintenance of missiles.  In addition, during his 
second period of service in Korea, from December 1975 to 
January 1977, his principal duty was a fireman.  The Veteran 
also served in Alabama as an instructor from March 1974 to 
December 1975, and from February 1977 to March 1979. 

In June 2001, the Veteran was provided an Agent Orange 
registry examination.  Skin tags on the neck, upper chest, 
back, and axilla region, along with acne and ingrown hairs 
were noted.  The examiner diagnosed acne that could be 
related to Agent Orange exposure.  

In June 2006, the Veteran had several skin tags removed from 
his neck and back at the VAMC.

Upon VA examination in February 2009, the Veteran reported 
having dry and blotchy skin since military service.  
Following review of the claims folders, the VA examiner noted 
that the Veteran had a history of stasis dermatitis from 
venous stasis of the lower legs associated with acute 
cellulitis, and past findings of  seborrhea in a 2007 
dermatological record.  Both cellulitis and seborrhea were 
found to have resolved with no current manifestations.  The 
examiner also noted that the Veteran had been treated for 
basal cell carcinoma in 2005 with no documented sequelae.  
Physical examination showed only a patch of stasis dermatitis 
related to venous stasis on the right lower extremity.  The 
examiner determined that the Veteran's current skin 
conditions were not caused by or a result of his active duty 
service as his skin was normal at the time of his separation 
from active duty service.  In addition, the examiner 
concluded that there was no confirmed or stated diagnosis of 
porphyria cutanea tarda in the Veteran's health care provider 
records. 

The Board notes that service connection is not warranted for 
the Veteran's claimed skin conditions on a presumptive basis 
as they are not subject to presumptive service connection on 
the basis of herbicide exposure.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.309(e).  

Although the record shows no skin disabilities that are 
subject to presumptive service connection on the basis of 
herbicide exposure, service connection could still be 
established with proof of direct service incurrence.  Stefl 
v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 
34 F.3d 1039 (Fed.Cir.1994).  

The Veteran has stated that he was exposed to herbicides 
while on temporary duty to Vietnam during his active duty 
service in Germany from August 1968 to October 1970; however, 
there is no evidence in his personnel records that he was in 
Vietnam.  In addition, May 2002 and May 2003 responses from 
the NPRC indicate that they were unable to verify that the 
Veteran ever served in Vietnam.  
The Veteran is competent to report where he served, but he 
has been noted to have memory problems since an on-the-job 
head injury in 1990.  The official service department record 
is more probative than the Veteran's statements made 
following post-service injuries and during the course of his 
claim for benefits.  

The Veteran has also contended that his skin tags, acne, and 
ingrown hairs are the result of exposure to Agent Orange and 
dioxin while serving in Korea, Germany, and Alabama.  As 
noted above, the Veteran argues that he was exposed to Agent 
Orange through its use as a defoliant and that he was exposed 
to dioxin since it was also used as a coolant in the radar 
systems he repaired.  

There is no evidence that Agent Orange was used in Korea, 
Germany, or Alabama during the period of the Veteran's 
military service.  In September 2003 and April 2005 
responses, Compensation and Pension Services noted that there 
was no indication from the Department of Defense that Agent 
Orange was used in Germany or Alabama.  

There was also no confirmation that dioxin was used as a 
coolant for electrical components.  In addition, Agent Orange 
was only used in the demilitarized zone of Korea from April 
1968 to July 1969.  The Veteran did not serve in Korea until 
January 1973.  Finally, Compensation and Pension Services 
noted that all military use of Agent Orange ceased in 1970.  

The Veteran is competent to report that certain events 
occurred during his active duty service such as his 
participation in spraying foliage and his work repairing the 
HAWK missile system.  However, while the Veteran and his wife 
both testified that he was exposed to herbicides and dioxin 
during service, there is no evidence that the Veteran or his 
wife possess the necessary expertise to determine that the 
substances he sprayed or the chemicals used as a coolant for 
radar systems contained the chemical compounds known as Agent 
Orange and dioxin.

As a lay person, the Veteran is not competent to analyze the 
substances he may have been exposed to in-service and say 
that they contained the specific chemicals that would render 
him eligible for service connection.  As the weight of the 
evidence is that the Veteran did not serve in Vietnam or have 
other in-service exposure to herbicides, service connection 
on a direct basis due to exposure to herbicides is not 
warranted.

The Board also notes that while the examiner at the Veteran's 
June 2001 Agent Orange examination found that the Veteran's 
acne may be related to Agent Orange exposure, this opinion is 
simply too speculative to support a grant of service 
connection.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish a medical nexus).

The Veteran has also reported a continuity of symptomatology 
regarding his skin conditions.  The history he has provided 
is to the effect that he began to experience dry and blotchy 
skin during service that has continued to the present day.  
In contrast, the medical evidence of record establishes that 
the Veteran did not report any problems with his skin until 
his June 2001 Agent Orange registry examination, almost 20 
years after his separation from active duty service.  

Furthermore, the other medical evidence of record, 
specifically the medical opinion of the February 2009 VA 
examiner, weighs against a finding of service connection for 
the Veteran's acne, skin tags, and ingrown hairs.  After 
examining the Veteran and reviewing the his complete medical 
records, including his service treatment records, the 
examiner determined that none of the Veteran's skin 
conditions were caused or aggravated by active duty military 
service.  

In sum, there is no competent evidence linking the Veteran's 
skin conditions to a disease or injury in service.  In 
addition, the evidence has established that the Veteran was 
not exposed to dioxin or Agent Orange during active duty 
service.  The weight of the evidence is, thus, against the 
claim for service connection for a skin condition to include 
acne, skin tags, and ingrown hairs.  The claim must, 
therefore, be denied.



Porphyria Cutanea Tarda and Soft Tissue Carcinoma

As noted above, service connection required the existence of 
a present disability.  Shedden, 381 F.3d at 1163, 1167; see 
also Caluza, 7 Vet. App. at 498.  With respect to the 
Veteran's contentions that service connection is warranted 
for porphyria cutanea tarda and soft tissue carcinoma, the 
Board finds that evidence of record is against a finding that 
there is a current disease or disability. 

The Veteran contends that he was treated for porphyria 
cutanea tarda during service in Alabama from 1977 to 1979.  
His states that during that time, his gums bled, his teeth 
were loose, and he eventually lost all his teeth.  He also 
contends that he was treated for soft tissue carcinoma in 
June 1988, and that this condition was incurred as a result 
of exposure to herbicides.

Service treatment records, including dental records, are 
negative for complaints or treatment pertaining to porphyria 
cutanea tarda or soft tissue carcinoma.  In February 1972 the 
Veteran did have a tooth surgically extracted and an April 
1979 examination report shows that he had a partial upper 
denture.  The examination report for separation in June 1981 
shows that the Veteran's skin and teeth were found to be 
normal.  

The post-service medical evidence of record is also negative 
for a diagnosis of porphyria cutanea tarda or soft tissue 
carcinoma.  In September 2003, while undergoing treatment at 
the VAMC, the Veteran complained of sores and ulcers around 
his mouth due to stress and was noted to have full dentures.  
He was prescribed antibiotics, but a diagnosis of porphyria 
cutanea tarda was not made.  

In addition, although the claims folders contain many records 
of post-service medical treatment, the Veteran has never 
reported a history of porphyria cutanea tarda or soft tissue 
carcinoma to any of his health care providers.  

While the Veteran has repeatedly stated that he has porphyria 
cutanea tarda and soft tissue carcinoma, as a lay person, he 
is not competent to diagnose of these specific diseases.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); cf. Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  There is no competent 
evidence since service establishing the presence of porphyria 
cutanea tarda or soft tissue carcinoma.  Absent such evidence 
the necessary element for service connection of a current 
disability is not shown.

The evidence is against a finding of any current disability 
due to service.  Absent proof of the existence of the 
disabilities being claimed, there can be no valid claims.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the claims.


ORDER

New and material evidence not having been submitted, 
reopening the claim for entitlement to service connection for 
residuals of laser burns to the eyes is denied.

Entitlement to service connection for a skin disability, to 
include acne, skin tags, and ingrown hairs, is denied.

Entitlement to service connection for porphyria cutanea tarda 
is denied.  

Entitlement to service connection for soft tissue carcinoma 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


